Case 1:18-cv-08783-NRB Document 128-92 Filed 04/08/20 Page 1 of 20

EXHIBIT 174
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-92 Filed 04/08/20 Page 2 of 20

 

 

 

 

1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MICHAEL RAPAPORT and
MICHAEL DAVID PRODUCTIONS,
INC.,
Plaintiffs,
vs. Case No.
1:18-CV-08783
BARSTOOL SPORTS, INC.,
ADAM SMITH, KEVIN CLANCY,
ERIC NATHAN and DAVID PORTNOY,
Defendants.
VIDEOTAPED DEPOSITION OF
ERIC W. ROSE
Friday, January 10, 2020
8:44 A.M. TO 3:40 P.M.
Los Angeles, California
[1/10/2020] Rose, Eric W. (Vol. 01) - 01-10-2020 - FINAL

Exhibit 174 727

 
10

mle

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-92 Filed 04/08/20 Page 3 of 20

 

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

MICHAEL RAPAPORT and
MICHAEL DAVID PRODUCTIONS,
INC.,

Plaintiffs,
vs. Case No.
1:18-CV-08783
BARSTOOL SPORTS, INC.,
ADAM SMITH, KEVIN CLANCY,
ERIC NATHAN and DAVID PORTNOY,

Defendants.

 

VIDEOTAPED DEPOSITION OF

ERIC W. ROSE,

taken at the offices of Greenberg Glusker Fields
Claman & Machtinger LLP, 1900 Avenue of the Stars,
21st Floor, Los Angeles, California, on Friday,
January 10, 2020 at 8:44 A.M., before Lori Byrd,
Registered Professional Reporter, Certified Realtime
Reporter, Certified LiveNote Reporter, Realtime
Systems Administrator, Kansas Certified Court
Reporter 1681, California Certified Shorthand
Reporter 13023, and California Certified Realtime

Reporter 209.

 

[1/10/2020] Rose, Eric W. (Vol. 01) - 01-10-2020 - FINAL

Exhibit 174 728

 
10

aL

12

13

14

15

16

Lif

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-92 Filed 04/08/20 Page 4 of 20

 

 

APPEARANCES

For the Plaintiffs Michael Rapaport, and Michael
David Productions, Inc., and for the witness Eric W.
Rose:

KING & BALLOW LAW OFFICES
By 4 RICHARD S. BUSCH, ESQUIRE
1999 Avenue of the Stars
Suite 1100
Los Angeles, California 90067
Phone 424-253-1255
E-mail rbusch@kingballow.com

For the Defendants Barstool Sports, Inc., Adam
Smith, Kevin Clancy, Eric Nathan and David Portnoy:

GREENBERG GLUSKER FIELDS CLAMAN &
MACHTINGER LLP
BY: AARON J. MOSS, ESQUIRE
AND: STEVEN A. STEIN, ESQUIRE
1900 Avenue of the Stars
21st Floor
Los Angeles, California 90067
Phone 310-553-3610
Fax 310-553-0687
E-mail amoss@ggfirm.com
E-mail sstein@ggfirm.com

ALSO PRESENT

NO ONE

LEGAL VIDEOGRAPHER

RENEE MAYFIELD
eLitigation Services

 

[1/10/2020] Rose, Eric W. (Vol. 01) - 01-10-2020 - FINAL

Exhibit 174

729

 
10

LL

12

13

14

15

16

Lif

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-92 Filed 04/08/20 Page 5 of 20

 

 

 

4
TABLE OF CONTENTS OF PROCEEDINGS
MORNING SESSION BEGINS PAGE 9
AFTERNOON SESSION BEGINS PAGE 124
EVENING SESSION BEGINS PAGE N/A
INDEX OF EXAMINATIONS
OF WITNESS ERIC W. ROSE
Examination by Mr. Moss 10
Examination by Mr. Busch 233
Re-Examination by Mr. Moss 234
Re-Examination by Mr. Busch 235
Re-Examination by Mr. Moss 237
[1/10/2020] Rose, Eric W. (Vol. 01) - 01-10-2020 - FINAL
Exhibit 174 730

 
10

LL

i2

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-92 Filed 04/08/20 Page 6 of 20

 

 

CONTINUING TABLE OF CONTENTS

INSTRUCTION BY COUNSEL NOT TO ANSWER
None
MOTIONS TO STRIKE ANSWER
None
REQUEST FOR INFORMATION
Page 51
Page 54 (during Q&A)
STIPULATIONS
None
ERRATA FORM FOR WITNESS SIGNATURE
Pages 238 and 240
COURT REPORTER CERTIFICATE

Page 239

 

[1/10/2020] Rose, Eric W. (Vol. 01) - 01-10-2020 - FINAL

Exhibit 174

 
10

ae

12

13

14

15

16

Lif

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-92 Filed 04/08/20 Page 7 of 20

 

 

INDEX OF DEPOSITION EXHIBITS
DESCRIPTION MARKED

Exhibit 500 Curriculum Vitae of Eric 13
W. Rose, Court Qualified
Expert Witness
(Paginated 95 - 113, 19 pages
total)

Exhibit 501 Expert Witness Report of Eric 59
Rose, 11/11/2019, Rapaport,
et al. -v- Barstool Sports,
et al.
(113. pages total)

Exhibit 502 Expert Witness Report of Eric 59
Rose, 11/08/2019 (Amended
01/06/2020), Rapaport, et al.
-v- Barstool Sports, et al.
(118 pages total)

Exhibit 503 Excerpt of transcript of 130
Videotaped Deposition of David
Portnoy taken 09/12/2019;
pages 1-4, and 273 - 280, and
301-304, 4-to-page condensed
transcript format
(4 pages total)

Exhibit 504 Printout of Google Trends, 150
search term: michael rapaport
(3 pages total)

Exhibit 505 Printout of Google Trends, 155
search term: michael rapaport
laura ingraham
(1 page total)

Exhibit 506 Printout of Google Trends, 167
search term: michael rapaport
+ search term michael rapaport
barstool
(1 page total)

 

[1/10/2020] Rose, Eric W. (Vol. 01) - 01-10-2020 - FINAL

Exhibit 174

 
10

dL

12

13

14

15

16

Li

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-92 Filed 04/08/20 Page 8 of 20

 

 

 

7
CONTINUING INDEX OF DEPOSITION EXHIBITS

DESCRIPTION MARKED

Exhibit 507 Printout of Google Search, for 173
michael rapaport, page 1,
01/09/2020
(3 pages total)

Exhibit 508 Printout of Google Search, for 175
michael rapaport, page 2,
01/09/2020
(2 pages total)

Exhibit 509 Printout of Google Search, for 175
michael rapaport, page 3,
01/09/2020
(2 pages total)

Exhibit 510 Printout of Google Search, for 176
michael rapaport, page 4,
01/09/2020
(2 pages total)

Exhibit 511 Printout of Google Search, for 176
michael rapaport, page 5,
01/09/2020
(2 pages total)

Exhibit 512 Printout of Google Search, for 178
michael rapaport, page 6,
01/09/2020
(2 pages total)

Exhibit 513 Printout of Google Search, for 178
michael rapaport, page 7,
01/09/2020
(2 pages total)

Exhibit 514 Printout of Google Search, for 9
michael rapaport, page 8,
01/09/2020
(2 pages total)

[1/10/2020] Rose, Eric W. (Vol. 01) - 01-10-2020 - FINAL
Exhibit 174 733

 
10

a es

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-92 Filed 04/08/20 Page 9 of 20

 

 

CONTINUING INDEX OF DEPOSITION EXHIBITS

DESCRIPTION

Exhibit 515 Printout of Google Search, for
michael rapaport, page 9,
01/09/2020
(2 pages total)

Exhibit 516 Printout of Google Search, for
michael rapaport, page 10,
01/09/2020

(2 pages total)

ORIGINAL EXHIBITS ATTACHED

TO ORIGINAL TRANSCRIPTS

EXHIBIT COPIES ATTACHED

TO ELECTRONIC TRANSCRIPT IN PDF FORMAT

PREVIOUSLY MARKED EXHIBITS
REFERRED TO IN THIS TRANSCRIPT

None

MARKED

179

180

 

[1/10/2020] Rose, Eric W. (Vol. 01) -

Exhibit 174

01-10-2020 - FINAL

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-92 Filed 04/08/20 Page 10 of 20

 

 

 

173
controversy.

Do you recall that?

A. Toda:

O. Okay.

(DEPOSITION EXHIBIT 507 MARKED
FOR IDENTIFICATION)

MR. MOSS: So we'll represent that
Exhibit 507 is page 1 of the Google search results
for the term "Michael Rapaport" -- yeah, done with
an incognito browser as searched today -- or I'm
sorry, yesterday, January 9th.

BY MR. MOSS:

QO: Do you see the date on the upper left?

A. I do, yep.

Oo. Now, would you agree that the first page
of Google search results are the most important?

MR. BUSCH: Just note my objection, and
note my objection to this document. I've not seen
it before, and don't know, other than representation
of counsel, what it is.

A. Generally speaking, the first page of
Google results are important. But I don't know that
this is representative of the full page. And also,
it doesn't show the data that is out there.

And just because it's on the first page

 

[1/10/2020] Rose, Eric W. (Vol. 01) - 01-10-2020 - FINAL

Exhibit 174 735

 
10

a

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-92 Filed 04/08/20 Page 11 of 20

 

 

174
doesn't mean that as people dig in to any one of
these links that bring you to other things, that
you're not going to find the damage that was done.

So I -- if this is going to be the basis
for an argument that you would make, I'd like to do
my -- I would do my own analysis to show you that my
opinion about the impact of what Barstool did is
significant.

So this is
BY MR. MOSS:

3. If people are scanning the search results
that appear on the first page of Google, they aren't
going to see anything about Michael Rapaport and
Barstool. Correct?

A, Well, I don't -- I don't know that to be
true. Because when I did the searches when I was
doing my report in October, they were appearing on
page 1.

And -- but more importantly, it doesn't
reflect the entire damage to Michael's reputation by
the known and unknown, the fact that there is
negative Apple reviews, didn't -- so I'm --

Q. I'm not talking about the negative Apple
reviews. I'm specifically talking about the comment

that you made this morning, when you said:

 

[1/10/2020] Rose, Eric W. (Vol. 01) - 01-10-2020 - FINAL

Exhibit 174 736

 
10

A

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-92 Filed 04/08/20 Page 12 of 20

 

 

 

L775
"When you search for Michael
Rapaport, it's very difficult now
not to find stories that mention
the Barstool controversy."
A. That's. correct.
MR. MOSS: Okay. Let me show you what
we'll mark as Exhibit 508.
(DEPOSITION EXHIBIT 508 MARKED
FOR IDENTIFICATION)
MR. MOSS: Okay. And this is the same
search, but a printout of the page 2 results.
THE WITNESS: Okay.
BY MR. MOSS:
ee And there's nothing on page 2 of the
search results that references the Barstool
controversy. Correct?
A. From the printout you showed me, that's
COMrect
MR. MOSS: Okay. 509.
(DEPOSITION EXHIBIT 509 MARKED
FOR IDENTIFICATION)
MR. MOSS: 509 is the same search for
Michael Rapaport, but a printout of the Google
page 3 results.
BY MR. MOSS:
[1/10/2020] Rose, Eric W. (Vol. 01) - 01-10-2020 - FINAL

Exhibit 174 737

 
10

AL

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-92 Filed 04/08/20 Page 13 of 20

 

 

 

176

Q. There's nothing on page 3 of the search
results that references the Barstool controversy.
COLDrece?

A. That's correct.

(DEPOSITION EXHIBIT 510 MARKED
FOR IDENTIFICATION)

MR. MOSS: Exhibit 510 is the same Google
search result for Michael Rapaport, but a printout
of the Google page 4 search results.

BY MR. MOSS:

Q. Do you see that?

A. Yes -

C. Okay. And there's nothing on page 4 of
the page 4 search results that references the
Barstool controversy. Correct?

A. That's correct.

(DEPOSITION EXHIBIT 511 MARKED
FOR IDENTIFICATION)

THE WITNESS: I would note here that you
searched in Google and a lot of people also search
in Google News. I don't see that this is a Google
News search result.

I would just offer that if this is
going to be, like your testimony, or your position,

that I would do my own report specifically on Google

 

[1/10/2020] Rose, Eric W. (Vol. 01) - 01-10-2020 - FINAL

Exhibit 174 738

 
10

LL

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-92 Filed 04/08/20 Page 14 of 20

 

 

177
searches.
BY MR. MOSS:

Or, And how would you do the search
differently than I've done it?

A. Well, I would -- first of all, I'd be
looking at Google News, where a lot of people look
to see about him.

But, you know, I'd have to do my own
analysis. When I searched, I found him on page 1,
SO\ --

E. Did you -- at the time that you were doing
that search, that was after you had been retained?

A. Yen.

Q. And that was after you conducted your
research where you looked into all the comments and
stories about the controversy?

A. Right. And so what I would say, because I
believe I know where you're going to go, is that
that would influence my browser, my browser history
to pull up stories.

What I would say is if we were to doa
true analysis, we would have an independent company
review, like a Five Blocks, which I use for other
clients, go in and do an analysis of Google results.

Q. Okay. So you have not run -- you have not

 

[1/10/2020] Rose, Eric W. (Vol. 01) - 01-10-2020 - FINAL

Exhibit 174 739

 
10

LL

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-92 Filed 04/08/20 Page 15 of 20

 

 

 

 

178
done a Google search for Michael Rapaport on a,
quote/unquote, clean browser that had not already
been used to do your research in this case.
Correck?
A. That's. correct.
MR. MOSS: What are we on?
THE REPORTER: 512.
(DEPOSITION EXHIBIT 512 MARKED
FOR IDENTIFICATION)
MR. MOSS: Okay. Exhibit 512 is the same
Google search result for Michael Rapaport, but a
printout of the Google page 6 results.
BY MR. MOSS:
QO. Do you see that?
A. E-Bes
ise And there's nothing on page 6 of that
exhibit, those search results that references the
Barstool controversy. Correct?
A. That's correct.
(DEPOSITION EXHIBIT 513 MARKED
FOR IDENTIFICATION)
MR. MOSS: Okay. 513 is the search
results for Michael Rapaport, a printout of page 7.
BY MR. MOSS:
Q. Do you see that?
[1/10/2020] Rose, Eric W. (Vol. 01) - 01-10-2020 - FINAL

Exhibit 174 740

 
10

LL

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-92 Filed 04/08/20 Page 16 of 20

 

 

 

 

179
A. I do.
ioe Okay. And there's nothing on page 7 of
the search results that references the Barstool
controversy: Correct?
A. That's. correct.
(DEPOSITION EXHIBIT 514 MARKED
FOR IDENTIFICATION)
MR. MOSS: Okay. 514 is the Google search
result for Michael Rapaport, page 8.
BY MR. MOSS:
Q. Do you see that?
A. I do.
G. And there's nothing on page 8 that
references the Barstool controversy. Correct?
A. That's eerrect.
(DEPOSITION EXHIBIT 515 MARKED
FOR IDENTIFICATION)
BY MR. MOSS:
Ox Okay. 515 is page 9 of the Google search
results for Michael Rapaport.
Do you see that?
A. Yep.
Q. And there's nothing on page 9 that
references the Barstool controversy. Correct?
A. Gorrect.
[1/10/2020] Rose, Eric W. (Vol. 01) - 01-10-2020 - FINAL

Exhibit 174 741

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

2

Case 1:18-cv-08783-NRB Document 128-92 Filed 04/08/20 Page 17 of 20

 

 

 

180
MR. MOSS: And finally...
(DEPOSITION EXHIBIT 516 MARKED
FOR IDENTIFICATION)
MR. MOSS: 516 is page 10 of the Google
search results for Michael Rapaport.
BY MR. MOSS:

Q. Do you see that?

A. I do.

Q. And there is nothing on the page 10 search
results that references the Barstool controversy.
Correct?

A. That! s correct.

Q. So I'll just represent that if you were to
use an incognito browser to search Michael Rapaport
on Google News, you would have to scroll down
through at least 100 stories before something comes
up on the Barstool controversy.

If you were to assume that, does that
impact your opinion at all?

A. No.

Q. Why not?

A. Because I think the totality of what
occurred has impacted Mr. Rapaport's reputation and
image that they have put out there among a base of

people, which they kind of share in common, people

 

[1/10/2020] Rose, Eric W. (Vol. 01) - 01-10-2020 - FINAL

Exhibit 174 742

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-92 Filed 04/08/20 Page 18 of 20

 

 

238
STATE OF )

COUNTY OF )

DEPONENT'!S DECLARATION

I certify under penalty of perjury that

the foregoing is true and correct, with addition of

correction page, if any corrections are made.

Executed at [city>>>] on

 

[date>>>]

 

 

ERIC W. ROSE

(Signature of Deponent)

 

[1/10/2020] Rose, Eric W. (Vol. 01) - 01-10-2020 - FINAL

Exhibit 174 743

 
10

dL

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-92 Filed 04/08/20 Page 19 of 20

 

 

 

 

239
COURT REPORTER CERTIFICATE

I, Lori Byrd, CSR 13023, do hereby declare:
That, prior to being examined, the witness named in
the foregoing deposition was by me duly sworn
pursuant to Section 30(f) (1) of the Federal Rules of
Civil Procedure and the deposition is a true record
of the testimony given by the witness.
That said deposition was taken down by me in
shorthand at the time and place therein named and
thereafter reduced to text under my direction.

That the witness was requested to review

the transcript and make any changes to

the transcript as a result of that

review pursuant to Section 30(e) of the

Federal Rules of Civil

Procedure.

No changes have been provided by the

witness during the period allowed.

The changes made by the witness are

appended to the transcript.
_x No request was made that the transcript

be reviewed pursuant to Section 30(e) of

the Federal Rules of Civil Procedure.
I further declare that I have no interest in the
event or action.
I declare under penalty of perjury under the laws of
the United States of America that the foregoing is
true and correct.
Signed by me on Wednesday, January 22, 2020.
Lori Byrd, CA-CSR 13023, CA-CCRR 209

[1/10/2020] Rose, Eric W. (Vol. 01) - 01-10-2020 - FINAL

Exhibit 174 744

 
10

LL

12

13

14

15

16

Li

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-92 Filed 04/08/20 Page 20 of 20

 

 

Page/Line From What Text

CORRECTION LIST

240

To What Text

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[1/10/2020]

Rose, Eric W. (Vol.

Exhibit 174

01)

- 01-10-2020 - FINAL

745

 
